DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-5, 10, 14-15, 17-19, 22, and 26-29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 10, 14, 17, 19, 22, and 26-28 are amended.  Claims 6-9, 11-13, 16, 20-21, and 23-25 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 Nov. 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 9 Nov. 2021 have been entered.
The declaration under 37 CFR 1.132 filed on 9 Nov. 2021 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons discussed below.

	Dr. Zarrinmayeh declares that the resulting claimed compounds were found to be well suited for use in compositions for imaging tissue inflammation, and for treating medical conditions associated with the P2X7 receptor.  The 18F compounds were characterized by a good half0life.  The fluoroethyl added hydrophilicity, thereby enhancing brain penetration of the 18F PET ligand.  The structural differences between the CGSK 160 and the 18F compound are significant.  In difference to the CGSK 160 molecule, the 18F compound displaces the radioisotope 18F from being directly bonded to the nitrogen and moves it not one but two carbons away.  Of greater significance would be whether the precursors were already available for methylation with methyl fluoride.  Kniess documents that the synthesis of the more relevant 18F flouromethyl analog of the parent CGSK 160 would was not feasible.  N-CH2-OMs and N-CH2-OTs are not stable.  It was therefore known in the art that the fluoromethyl analog (N-CH2-18F) was not stable.  It cannot be concluded that the precursors could be used for ethylation without modification.  The lack of viability of the closely related fluoromethyl compound would have taught the POSITA away from a reasonable expectation of success with a fluoroethyl compound.  A person of ordinary skill in the art would not have had a reasonable expectation of success in preparing the fluoroethyl or fluoropropyl claimed compounds.  

Dr. Zarrinmayeh’s declarations filed 9 Nov. 2021 have been fully considered but they are not persuasive. Gao discloses [11C]GSK 1482160 
    PNG
    media_image1.png
    136
    246
    media_image1.png
    Greyscale
, which has a radiolabel at the same position as the radiolabel in instant formula (I).  Gao disclose [11C]GSK 1482160 as a new PET tracer for targeting the P2X7 receptor.  Gao discloses desmethyl-GSK1482160 
    PNG
    media_image2.png
    145
    254
    media_image2.png
    Greyscale
.  Thus the precursor already 11C]methyl iodide can be used without modification for [18F]fluoroethylation.  Kniess specifically discloses the methyl for fluoroethyl substitution.  According to Kniess, the fluoroethyl group holds similar steric properties like ethyl and methyl groups and is expected to maintain the pharmacological properties of a lead compound.  From the radiochemists point of view, the [18F]fluoroethyl group may act as a surrogate for a [11C]methyl group because it can be coupled to the same functional groups.  It is not surprising the [18F]fluoroethyl GSK 1482160 derivative also targets the P2X7 receptor.  An expert testimony is entitled to some weight so long as the opinion is not on the ultimate legal conclusion.  Although the rejection of claims is not based on the [11C]methyl for [18F]fluoromethyl, applicants have not provided any evidence that the [18F]fluorokmethyl GSK 1482160 derivative is unstable.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 22 under 35 USC 112(b) as being incomplete for omitting essential steps is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10, 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Bioorg. Med. Chem. Lett.; published 2015; see attached 892), in view of Kniess et al. (Med. Chem. Commun.; published 2015) for the reasons cited in the Office action filed on 9 Jul. 2021.


Claims 1-5, 10, 14-15, 17-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Bioorg. Med. Chem. Lett.; published 2015; see attached 892), in view of Kniess et al. (Med. Chem. Commun.; published 2015), in further view of Michel et al. .

Claims 1-5, 10, 14-15, 17-19, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Bioorg. Med. Chem. Lett.; published 2015; see attached 892), in view of Kniess et al. (Med. Chem. Commun.; published 2015), in view of Fantoni et al. (Doctoral Dissertation, King’s College London; published 2016) for the reasons cited in the Office action filed on 9 Jul. 2021.

Applicants Arguments
	Applicants assert that Gao does not teach the claimed compounds.  Gao is limited to n=1, and does not teach X=F or 18F.  The claimed compounds are substantially different structurally from CGSK 160.  These are significant differences indicative of changes that would not have allowed reasonable expectations that the compounds would have comparable properties as to stability and function.  The assumptions of Kniess are refuted in the Dr. Zarrinmayeh declaration.  Applicants have shown that the differences between CGSK 160 and the claimed compounds are significant.  Applicants does not concede that the prior art CGSK 160 compound is homologous to the claimed compound, since they vary by more than a simple additional of the same chemical group.  The instability of the fluoromethyl compound which is homologous to the fluoroethyl compound would have provided an expectation of a similar problem with the fluoroethyl compound.  Michal and Fantoni are not cited as teaching or suggesting the obviousness of the claimed compounds.

Applicant's arguments filed 9 Nov. 2021 have been fully considered but they are not persuasive. The Dr. Zarrinmayeh declaration is not persuasive for the reasons discussed above.  The structural difference between [11C]CGSK 160 and its [18F]fluoroethyl derivative would have 11C]methyl for [18F]fluoroethyl substitution.  According to Kniess, the fluoroethyl group holds similar steric properties like ethyl and methyl groups and is expected to maintain the pharmacological properties of a lead compound.  In addition, Kniess teaches that the increased lipophilicity originating from the fluoroethyl group may be beneficial for addressing specific targets or organs, e.g. the brain.  A recognized advantage is one of the strongest reasons to combine.  Fluorine-18 has a longer half-life (t1/2=109.8 min).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the [11C]Me in [11C]CGSK 160 with [18F]FEt as specifically taught and motivated by Kniess in order to gain the advantages of the addressing specific target organs and a longer half-life.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618